*166
ORDER

PER CURIAM.
AND NOW, this 29th day of July, 2003, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Did the Commonwealth Court depart from the essence test as set forth by this Court when it found that a “just cause” provision was “implied” in a collective bargaining agreement where the arbitrator found provisions in the collective bargaining agreement that addressed discipline, the collective bargaining agreement expressly defined a grievance as any “alleged violation of any provision of this agreement,” and no evidence of any bargaining history or past practice was presented that the parties intended to arbitrate disciplinary matters?